Order filed June 19, 2012




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-11-00854-CV
                                  ____________

                            TIFFANY DIGGS, Appellant

                                          V.

                         RANDOLPH DIGGS, JR., Appellee


                      On Appeal from the 246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-81634


                                      ORDER

       Appellant=s brief was due May 30, 2012. No brief or motion for extension of time
has been filed.

       Unless appellant submits a brief to the clerk of this court on or before July 19,
2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM